DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In the most recent amendment, Applicant added Figure 12 which added new blade shapes to correspond with paragraph [0044].  It is believed that these shapes are known in the art and are not new matter however, paragraph [0044] needs to explain that the shapes shown in new Figure 12 are in fact old and known to avoid any issues with new matter.
Paragraph [0031] is confusing in that the description of items 19, 20, 21, and 22 to not appear to correspond with the Figures.
Paragraph [0031] does not appear to give much of a description of 21 and 22 being separate parts that define half of the handle when attached.  21 and 22 are described in the same way that 19 and 20 are described which is confusing because 19 and 20’s relationship is very different from 21 and 22’s relationship.
It is unclear how 19 has lever 24 when 24 is clearly on 21.
It is unclear how 24 rotates in notch 28 when it is lever lock 26 that rotates in 28.  24 appears to rotate in a notch on an outer side of 21.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-9 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims and 3 and 21, the phrase “and multiple lengths” is unclear.  As written, the term “multiple lengths” just appears as another option like a filet knife blade.  It is unclear if the multiple length limitation were supposed to represent multiple lengths of the listed blades or not.  As written, any blades of multiple lengths can be utilized including ones that are not listed which is unclear in light of the phrase “consisting of”.  The term “multiple lengths” must be amended so that it is clear that this term means that, the listed blades can have different lengths (i.e. and multiple lengths of each version of said blades).
The term "large" in claim 3 on line 7 is a relative term which renders the claim indefinite.  The term "large" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what can and cannot be considered large.  Replacing the phrase “large bush craft blade” with “bush craft blade” overcomes the rejection.

With regards to claims 3 and 21, it is unclear what structure allows for a single mechanism to comprise both the spring and the release button.  The button 36 and spring 32 do not make up different parts of a single mechanism.  Spring 32 may cooperate with button 36 but is not structure connected in any way with button 36.  Basically, the button is not part of the mechanism.  The button is on the handle and then works with the spring.
With regards to claims 3 and 21, the button’s relationship with the handle is unclear.  The button, as written, is part of the mechanism, which is disclosed as being in the handle, however this is confusing, in that the button 36’s structural relationship with the handle is different from the spring’s structural relationship with the handle.  The button is connected to one portion of the handle and the mechanism is connected to a different portion of the handle.  Basically, as written, there is a single relationship between the mechanism and the handle intended to cover both the spring and the button that is not supported.  The claim needs to acknowledge separate relationships with the handle and the button and then the handle and the spring.  Basically, the button is not part of the mechanism in that the button only touches a part of the mechanism and does not make up any structure of the mechanism.  The button is on the handle and then works with the spring.
With regards to claims 3 and 21, the phrase “button associated with the spring” is unclear.  It is unclear what structure can and cannot be “associated” with the spring.  engage the spring but it is not mounted on the spring.  Basically, the button needs to disclosed as engaging the spring.  
With regards to claims 3 and 21, each occurrence of the phrase “said blade” is unclear.  It is unclear which of the plurality of blade is being referenced.  Each occurrence can represent a different one of the plurality of blades.  The phrase needs to be replaced with “one of said blades” and then later occurrences need to disclose “said one of said blades” so it is clear the same one is being referenced. 
With regards to claims 3 and 21, as written, the plate is part of the system in a way unrelated to the mechanism which is not supported.  The plate defines the mechanism and the claim needs to acknowledge this relationship because this is the only way it is supported.  As written, the system has a plate and separately has a mechanism which is not supported.  The plate along with its first and second portions need to be introduced when the mechanism is first introduced and then these portions needs to be utilized when the rest of the mechanism structures are introduced later in the claim.
With regards to claims 3 and 21, as written, the first portion of the plate is a separate structure than the spring which is not supported.  There is never a time where the spring and plate are separately mounted in the handle.  The first portion needs to define a relationship with the spring when the first portion of the plate is introduced because this is the only way it is supported (see claims 4 and 22).  The plate along with its first and second portions need to be introduced when the mechanism is first 
With regards to claims 3 and 21, as written, the second portion of the plate extends out of the handle and is not engaged with the blade which is not supported.  The second portion must have a relationship with the blades when attached because this is the only way it is supported (see claims 5 and 23).  The plate along with its first and second portions need to be introduced when the mechanism is first introduced and then these portions needs to be utilized when the rest of the mechanism structures are introduced later in the claim.
 With regards to claims 7 and 24, the phrase “a plane of the blade” is indefinite.  Any plane that intersects the handle can be a plane of said blade.  The blade must first define a plane.  The phrase should be replaced with “a plane defined by the blade”.
With regards to claims 9 and 26, it is unclear what structure allows for the lock lever to perform the locking of the first portion to the second portion alone.  The lock lever engages the plate in order to lock the portion together.  The plate must be incorporated into this relationship because this is the only way it is supported.   
Allowable Subject Matter
Claims 3-9 and 21-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 3-15-21 have been fully considered but they are not persuasive.  Many of the paragraph [0031] objections and 112 issues have not been .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
01 June 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724